United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1549
                                   ___________

Richard C. Eline,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Minnesota.
C. Walter; M. Arnot; K. Ehrenberg,    *
                                      *    [UNPUBLISHED]
            Appellees.                *
                                 ___________

                         Submitted: February 4, 2002
                             Filed: February 7, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Inmate Richard Eline appeals the district court’s1 dismissal without prejudice
of his 42 U.S.C. § 1983 complaint for failure to exhaust administrative remedies. We
affirm for the reasons stated by the district court, see Booth v. Churner, 121 S. Ct.
1819, 1825 (2001) (42 U.S.C. § 1997e(a) mandates exhaustion regardless of relief
offered through administrative procedures); and we reject his arguments on appeal
as either meritless or procedurally improper, see Mahaney v. Warren County, 206

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.
F.3d 770, 771 n.2 (8th Cir. 2000) (per curiam) (this court generally does not consider
issues raised for first time in reply brief).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-